NOTE: This order is nonprecedential.

  Wnfteb ~tate~ ~ourt of ~peaI~
      for tbe jfeberaI ~frtuft

           ALEXANDERS.ORENSHTEYN,
                Plaintiff-Appellant,
                            v.
               CITRIX SYSTEMS, INC.,
                  Defendant-Appellee.


                       2011-1308


   Appeal from the United States District Court for the
Southern District of Florida in case no. 02-CV-60478,
Judge Adalberto Jordan.


                     ON MOTION


                       ORDER
    Citrix Systems, Inc. moves for a 14-day extension of
time, until December 20, 2012, to file its response brief.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is granted.
ORENSHTEYN V. CITRIX SYSTEMS                               2


                               FOR THE COURT



      NOV 28 2012               /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Joseph J. Zito, Esq.
    Douglas J. Kline, Esq.
s21                                        COURf~~~PEALS
                                      u.s.THE FEDER~.'- rmCUlTfOR
                                            NOV 28 ZU1L
                                               JAN HORBAlY
                                                  CLERK